DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Withdrawn Rejections and Response to Arguments
The claim amendments filed 6/6/2022 and entered as of the RCE filed 7/7/2022 and the corresponding arguments (hereafter, “Remarks”) have been entered and are addressed as follows.
The rejection of claims 18, 55-62, and 66-70 under 35 U.S.C. 103 as being unpatentable over Abiko is withdrawn in view of the new claim language requiring the exclusion of carbohydrates.  Subsequently, the rejections of claims 19 and 63 further in view of Davis and the rejections of claims 64 and 65 further in view of Messina are withdrawn.  Applicant’s argument to this effect is persuasive.  It is noted that Applicant’s mention of Abiko’s alleged failure to teach advantages of components such as benefits of B vitamins is not considered a persuasive argument for disqualifying Abiko from relevance.  New grounds of rejection necessitated by the amendments filed 6/6/2022 are presented below.
Claims 18, 19, and 55-72 are pending and under examination.

New Grounds of Rejection Necessitated by Amendments filed 6/6/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 55-62, and 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0079201A1 (Van Wyk et al., newly cited) in view of US 2013/0078228A1 (hereafter, “Abiko”, previously cited).  
The instant claims are drawn to a composition comprising at least one acid as further specified, niacinamide, at least one additional B group vitamin as specified, magnesium sulfate, at least one pH buffering agent, HCl, and water, wherein the composition does not contain carbohydrates, and as further specified in the claims.  It is noted that the additional claim language in the preamble, “formulation for intravenous administration” is not interpreted to impart further structural limitations or components into the claims beyond those recited.  
Regarding claims 18 and 57, US2015/0079201 teaches compositions for the treatment of cardiovascular diseases (see title and abstract, in particular).  The solutions may comprise magnesium sulfate, ascorbic acid, niacinamide, pyridoxin HCl, calcium D pantothenate, thiamin HCl, riboflavin, cyanocobalamin, sodium lactate or bicarbonate (limitation of claim 56), and water (see [0022] and [0023] for instance) and may be separated and combined to make a stable composition (see [0017] and [0062] for instance).  It is noted that no carbohydrate component appears to be included.  The formulations may be administered by injection or intravenously (see [0027]) for the very same purpose as in the instant claims and therefore the components thereof are therefore considered “pharmaceutical grade” as recited in claim 1.
US2015/0079201 does not specify that the ascorbic acid is L-ascorbic acid in particular or a separate HCl component.  Abiko cures this deficiency.  
Abiko teaches a vitamin-containing nutrition infusion for administration through a vein (see title)(“formulated for intravenous administration”) and has a pH of 7.0 to 7.5 (see abstract, in particular; see [0070]).  The composition may include as vitamin C ascorbic acid (another name for L-ascorbic acid) (see [0068])(limitations of claims 18 and 55).  Abiko teaches various B vitamins to be included (see [0023]) including vitamin B1 (Thiamine HCl, see [0045] which is considered further to include “HCl” as claimed for instance in claim 66), vitamin B2 (Riboflavin 5’ Phosphate, see [0068]), vitamin B3 (niacinamide or nicotinamide synonyms, see [0069]), vitamin B5 (Calcium D-Pantothenate, “pantothenic acids”, see [0045]), vitamin B6 (Pyridoxine HCl, see [0046]), and vitamin B12 (cyanocobalamin, see [0045])(limitations of claims 56, 57, and 58).  The composition may comprise water-soluble salts providing a magnesium ion including magnesium sulfate (see [0075]) as well as a sodium ion source which may be sodium bicarbonate among those preferably (see [0073])(“at least one pH buffering agent”).  The solutions described are aqueous (see examples). 
Further regarding claim 18, Abiko does not specify the particular inclusion of HCl or this acid in a particular amount, however it is noted that the components of H and Cl upon dissociation would have been present in amounts appearing to be the same or substantially the same in view of the overall pH similarity and buffer presence.  Because this rejection relies on the skill of the ordinary artisan and potential adjustment of this component, this rejection is made using obviousness rationale.
With regard to ascorbic acid as further specified in claim 59, since Abiko does not use the same names as the vitamin components claimed in every instance, it is noted that Abiko is considered to teach the vitamin components claimed by synonyms or, in the event that Abiko teaches an alternate form or salt, Abiko’s teaching is considered to provide motivation for substituting an alternate vitamin form which one of ordinary skill in the art would have immediately envisaged as equivalent based on the ordinary skill of the artisan at the time taken in combination with Abiko’s teaching of multiple forms, derivatives, and salts.
Because US2015/0079201 and Abiko do not teach an embodiment necessarily incorporating all components instantly claimed into a single example, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the components addressed above and specifically vitamin C ascorbic acid and an HCl componenta s taught by Abiko in the formulations of US2015/0079201, with a reasonable expectation of success.  One would have been motivated to do so to achieve good nutrition through inclusion of each and every vitamin and/or salt (i.e., magnesium sulfate and sodium bicarbonate) encompassed in the instant claims and as each taught by Abiko and further one would have been motivated to include formulation aids including acids and/or base components to control pH per Abiko’s suggestion and consistent with US2015/0079201’s general disclosure.  
Further regarding the amounts recited in claims 59, 66, 68, 69, and 70, it is noted that Abiko does not teach a final composition volume as claimed.  However, Abiko teaches concentrations generally recommended (see [0030]-[0038] in particular) for a stable infusion for venous administration including buffer and salt components the same or substantially the same as encompassed by the instant claims.  Moreover, Abiko teaches that the infusion may include two solutions with pH adjusted for stability in order to achieve the desired active agent component efficacy (see [0021] and [0039] for instance).  While the instant claims recite product-by-process language for a method of making the claimed product, it is noted that Abiko generally suggests combinations of components in a same or similar fashion.  Accordingly, since claim language does not appear to impart further structural limitations, Abiko is considered to teach the vial components referenced in instant claims 60, 61, 62, 67, 68, and 69.  Moreover, making separable or integral formulations is considered a modification obvious to the ordinary artisan and especially is considered so in view of Abiko’s teaching of separability of similar components in a similar formulation.
Further regarding the amounts and/or concentrations referenced in instant claims 59, 61, 66, 68, 69, and 70, and, in particular, regarding the newly recited concentration of 4.5 +/- 0.45 mM HCl as in claim 66, it is the examiner’s position that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Specifically, in the instant case, the starting points taught by Abiko would have served as amounts and concentrations from which one would have been motivated to perform routine optimization procedures to arrive at a dosage and/or concentration of each vitamin claimed, and this logic is extended in particular to the amount and concentration of hydrochloric acid included where a solution comprising its ions in solution is considered indistinguishable from its salt inclusion since the claims are not interpreted to require the salt in solid form wince the claimed composition is formulated for intravenous administration and in aqueous buffered  solution (limitation of claim 18).  Moreover, and further still, regarding the function described in claim s71 and 72, it appears the products taught by the aforementioned references would have been able to meet the claimed buffer capacity characteristic absent evidence to the contrary since a product and its properties are inseparable.

Claims 19 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0079201A1 (Van Wyk et al., newly cited) in view of US 2013/0078228A1 (hereafter, “Abiko”, previously cited) as applied to claims 18, 55-62, and 66-72 above, and further in view of US 7,282,225B1 (hereafter, “Davis”).
The teachings of US2015/0079201 and Abiko have been delineated above.  Neither teaches dehydroascorbic acid as recited in claims 19 and 63.
Davis cures this deficiency.  Davis teaches nutritional dietary supplement compositions comprising vitamins, antioxidants, etc. in a stabilizing carrier (see abstract, in particular).  Davis teaches that “vitamin C” may equivalently encompass all forms of the vitamin such as L-ascorbic acid, dehydroascorbic acid, etc. (see column 9, lines 16-20).
Both US2015/0079201 and Abiko and Davis are directed to nutrition and/or pharmacological supplements including those which may be administered intravenously.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to substitute dehydroascorbic acid for at least some of the ascorbic acid vitamin C component of US2015/0079201 and Abiko, with a reasonable expectation of success.  An express suggestion to substitute one known equivalent for another is not necessary to render such substitution obvious.

Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”) as applied to claims 18, 55-62, and 66-70 above, and further in view of US 2012/0190731A1 (hereafter, “Messina”).
The teachings of US2015/0079201 and Abiko have been delineated above.  Neither teaches a bolus as instantly recited in claim 64.
Messina cures this deficiency.  Messina teaches therapeutic compositions for reducing oxidative stress (see abstract, in particular).  Intravenous formulations are among those disclosed (see [0216]).  Messina specifies bolus injection as an example of injectable dosage form (see [0240]) and further specifies that the formulations may be lyophilized or aqueous (see [0249]).
US2015/0079201  and Abiko and Messina are directed to vitamin-containing formulations which may be administered by injection.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a bolus form for injection or lyophilized or aqueous as suggested by Messina in the generally intravenous formulations of US2015/0079201 and Abiko, with a reasonable expectation of success.  One would have been motivated to do so based on Messina’s specification that a bolus injection may be used for administering formulations comprising a vitamin C agent and that the formulations may be lyophilized or aqueous (see also [0249]).

Conclusion
No claim is allowed.  A notice of allowance as indicated in copending Application No. 16665795 is noted, however those claims are directed to methods of use which are specific and beyond the scope of the compositions formulated for intravenous administration in the instant application.  In the instant case, as maintained above, it would have been obvious to combine the claimed components and optimize their concentrations and amounts into an IV formulation as further detailed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617